Citation Nr: 1142794	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-16 418 A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a rating in excess of 60 percent for residuals of prostate cancer.

3.  Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to April 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the St. Louis, Missouri RO; the claims file is now in the jurisdiction of the Chicago, Illinois RO.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  Additional evidence was submitted at the hearing accompanied by a waiver of RO jurisdiction.


FINDINGS OF FACT

1.  It is reasonably shown that throughout, the Veteran's posttraumatic stress disorder (PTSD) has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; at no time is the PTSD shown to have been manifested by symptoms productive of total occupational and social impairment.

2.  In June 2011, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeal in the matters of the ratings for residuals of prostate cancer and for erectile dysfunction; there are no questions of fact or law in these matters remaining for the Board to consider. 


CONCLUSIONS OF LAW

1.  A 70 percent (but no higher) schedular rating is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2011).

2.  The criteria for withdrawal of the appeal by the Veteran are met with respect to the matters of the ratings for residuals of prostate cancer and for erectile dysfunction; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the December 2006 rating decision on appeal granted service connection for PTSD and assigned a rating and effective date for the award, statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; while a May 2011 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  At the September 2011 Travel Board hearing before the undersigned, the Veteran was advised of what is still needed to substantiate his claim; his testimony reflects that he is aware of what remains necessary.  

The Veteran's pertinent treatment records have been secured.  Social Security Administration (SSA) records for the Veteran have been secured as well.  The RO arranged for VA psychiatric examinations in November 2006, January 2009, and April 2011, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as each included both a review of the Veteran's history and a mental status examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is also met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes which outline the criteria specific for each disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Lesser scores reflect increasing severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

In a November 2005 statement, the Veteran stated that he was never able to stay with any one job for very long; he quit two teaching jobs, he quit a banking job after just a few months, and he then went on disability for about one year.  He stated that he had been on medications for depression, anxiety, anger, phobias, and high blood pressure for about 25 years.  He could not be around people or hold a job that involved working with people.  He had taken classes in anger management and gone to both individual and marital counseling.  He stated that he overate due to his depression, anger, and anxiety, and was a compulsive gambler.  

In another November 2005 statement, the Veteran's wife related that his symptoms over the years had included mood swings, being quick to anger, and depression.  She stated that he panicked in situations in which he had to deal with people.  She stated that he took any anger out on her and their children, causing two of the children to have recurring nightmares due to their father's anger.  She stated that the Veteran had had violent outbursts over the years in which he physically attacked her, including one incident when he threatened to kill her and police intervention was required.  She stated that he had difficulty dealing with groups of people or in social situations, which also made it difficult for him to keep a job if it involved working with groups of people.  She related that the Veteran had become addicted to gambling, which he was attempting to control, and that he ate compulsively.

In a November 2005 medical statement, the Veteran's treating psychiatrist Dr. "A.S." stated that he treated the Veteran from 1980 through 1988 for major depressive disorder.

In a November 2005 Vet Center treatment summary, it was noted that the Veteran sought treatment for PTSD in August 2005.  He had attended 4 individual therapy sessions and 6 PTSD group therapy sessions.  The treating readjustment counseling therapist reported that the Veteran's symptoms included worries about death, combat nightmares becoming more realistic, sleeping only 3 to 5 hours per night, and unexplainable outbursts of anger.  The therapist stated that the Veteran had no present suicidal or homicidal ideation.  The therapist opined that the Veteran may require an inpatient VA PTSD program, and that his medications for sleep, anxiety, and stress should be reviewed for possible increase in dosage.

On November 2006 VA examination it was noted that the Veteran had not been hospitalized for psychiatric care, but he had attended weekly VA PTSD groups as well as occasional individual therapy sessions, as needed.  The Veteran reported that he had been married for 33 years, many of which had involved intense PTSD symptoms that were not treated in the early years after his separation from service.  He reported frequent, severe, and chronic psychiatric symptoms with no remissions.  He reported a long list of symptoms including: anxiety, agitation, irritability, depression, feelings of hopelessness, anger, rage, panic attacks, suspiciousness of others, difficulty sleeping, nightmares, flashbacks, hyper-startle reflex, anhedonia, obsessive compulsive behavior, avoidance of public places, and difficulty with daily motivation to engage in most activities.  He reported a great deal of anger at being sent to Vietnam and subsequently being exposed to Agent Orange, which caused him to develop prostate cancer for which he had a radical prostatectomy.  He reported poor quality of peer relationships and poor social adjustment.  He was self-employed, collecting old and used textbooks from schools to remove them from circulation.  He denied any history of substance abuse but reported being addicted to gambling.  

On mental status examination, the Veteran was alert, cooperative, anxious, and emotional.  His cognitive functioning was grossly intact, and his judgment and insight were fair.  His memory was adequate, and there was no psychotic thought disorganization.  He denied any delusions, hallucinations, or suicidal or homicidal ideation.  His eye contact was only occasional.  His personal hygiene was adequate and he was oriented to all spheres.  Short term and long term memory were noted to be adequate.  The Veteran reported frequent obsessive and ritualistic types of behavior; the examiner noted that it was apparent the Veteran seemed to have so many obsessive compulsive behaviors that it was impossible to hear the stories behind all of them.  His rate and flow of speech were rapid but mostly relevant, although at times he became overly detailed in describing his symptoms.  His mood was anxious and somewhat angry about how his military experiences had affected him and how his symptoms had affected his family and other relationships.  The examiner noted that the Veteran's impulse control appeared fragile and his sleep impairment was described as severe.  

The November 2006 VA examiner diagnosed PTSD and assigned a GAF score of 50.  The examiner noted the Veteran's part-time employment and his report of having "turned the corner" in PTSD counseling, making progress toward understanding himself and working on some of his symptoms, and opined that the Veteran's psychosocial functional status and quality of life were each "fair".

In an April 2008 Vet Center letter, the Veteran's treating readjustment counseling therapist stated that the Veteran's concerns included PTSD, medical problems including prostate cancer, marital/family issues, and employment, and he continued to attend weekly individual and group therapy sessions.  The therapist noted the Veteran's reports of his symptoms over the years including combat nightmares becoming more realistic, 3 to 5 hours of sleep per night even with medication, sleeping separate from his wife for fear of acting out on his combat nightmares, worrying about death on a daily basis, and continuing to have unexplainable outbursts of anger, panic attacks, and anxiety reaction.  The therapist noted that the Veteran still may require hospitalization in a VA PTSD inpatient program, and the dosages of his medications for sleep, anxiety, stress, and depression should be reviewed for increase.  The therapist opined that the symptoms had resulted in a constricted range in affect, impairment in thought processes, difficulty in concentrating and decision-making with regard to activities of daily living, low tolerance for conflict, inability to express thoughts and feelings to family or others, and short term memory loss resulting in low self-esteem, anger, and depression.  The therapist opined that these symptoms rendered the Veteran unemployable, and that he needed to continue weekly counseling sessions.

In a May 2008 letter, the Veteran's treating VA psychiatrist stated that the Veteran was being treated for PTSD, which rendered him disabled and 100 percent unemployable.  The psychiatrist listed the Veteran's diagnoses to include PTSD secondary to service in Vietnam, anxiety disorder not otherwise specified, and secondary depression, and assigned the Veteran a GAF score of 50.

The Veteran submitted an October 2008 Vet Center treatment summary letter identical to the April 2008 letter from the same therapist.

In a November 2008 statement, the Veteran stated that his most recent GAF score was 49.  He stated that he had recently been diagnosed with chronic lymphocytic leukemia, which, along with prostate cancer, had robbed him of his physical energy and strength.  He stated that his PTSD had robbed him of his mental strength, energy, and peace.

In a November 2008 statement, the Veteran's wife reported that his symptoms included over-reacting, mood swings, and anger.  She stated that he had been unable to keep a "normal" job for any great length of time, moving from job to job, and being unable to deal with working around people.  She stated that he had recently found a seasonal job collecting used textbooks at schools during the summer months, which allowed him to keep his interactions with other people to a minimum.  She stated that his diminished energy level due to medical problems required him to need help with lifting and carrying out his job duties.

In December 2008, VA received records from SSA which were largely duplicates of the treatment records and examinations already in evidence.  [A December 2010 report of contact notes that the Veteran indicated the SSA records were not pertinent to this appeal.]

On January 2009 VA psychiatric examination, the Veteran reported that he was forced to quit his part time work in 2007 due to increasing PTSD symptoms, including isolation, irritability, depression, and an inability to work with co-workers and supervisors.  He reported repeated flashbacks triggered by loud noises, fireworks, or helicopter sounds.  He reported poor sleep, averaging 2 to 3 hours per night, often waking up in a cold sweat; he experienced nightmares of combat 4 to 5 times per week, and he reported that he could attack anyone if awakened suddenly.  He reported anhedonia with a loss of all past interests.  He reported being hypervigilant, preferring to avoid crowds and sit with his back to the wall.  He reported survivor guilt with passive suicidal ideation but no attempts.  He reported that he isolated himself and was irritable to the point of getting into many verbal altercations.  He denied any history of serious alcohol or substance abuse problems or any past arrests.  He reported having a poor relationship with his wife due to his PTSD symptoms.  The examiner noted emotional blunting.  The Veteran reported that all of his symptoms had increased in frequency and intensity due to his poor health, unstructured time, and frustration over continuous news of the war in Iraq.  The examiner opined that the Veteran was able to handle his VA benefits and perform his activities of daily living well.

On mental status examination, the Veteran was unshaven and unkempt.  He was oriented to all spheres.  His recent and remote memory were good.  His concentration was extremely poor, and he appeared distant with a vacant stare.  His affect was sad and anxious.  His speech was coherent and relevant but showed some psychomotor slowing.  There was some concreteness in his abstracting ability.  His judgment was poor.  He admitted to passive suicidal ideation and survivor guilt but denied any homicidal ideation.  He reported hypervigilance, anhedonia, nightmares, and flashbacks, but showed no delusions or hallucinations.  PTSD was diagnosed.  The examiner assigned a GAF score of 30, and opined that the Veteran's PTSD symptoms were poorly controlled by the structure of his work, which he had been forced to quit.  The examiner noted that the Veteran's poor health and unstructured time had caused a marked deterioration in his condition, and war coverage in the news had increased all of his symptoms.  The examiner noted that the Veteran received outpatient treatment and medications for his PTSD, yet his condition had deteriorated and he remained isolated, hypervigilant, irritable, easily angered, unable to work with others or supervisors, had great difficulty following orders, had become increasingly depressed since being diagnosed with leukemia, was passively suicidal, had poor concentration, was unable to follow simple instructions, and had very poor social functioning.  The examiner opined that the Veteran's PTSD had rendered him unable to obtain or hold gainful employment.

The Veteran submitted a September 2009 Vet Center treatment summary letter essentially identical to April 2008 and October 2008 letters from the same therapist.

On April 2011 VA psychiatric examination, the Veteran reported increasing PTSD symptoms including isolation, irritability, depression, and an inability to work with co-workers or supervisors.  He denied any history of alcohol or substance abuse.  He reported a poor marital relationship with his wife due to his PTSD symptoms.  He reported repeated flashbacks, poor sleep averaging 3 to 4 hours per night, and nightmares of combat 2 to 3 times per week.  He reported anhedonia with a loss of all interest in past activities.  He reported hypervigilance and preferring to avoid crowds.  He reported survivor guilt with passive suicidal ideation but denied any attempts.  He showed emotional blunting, and reported isolating himself and becoming irritable to the point of verbal altercations.  He asserted that all of his symptoms had increased in frequency and intensity due to his poor health, unstructured time, and frustration over continuous war news coverage.

On mental status examination, the Veteran was unshaven and unkempt.  He was oriented to all spheres, his recent and remote memory were good, and his concentration was extremely poor.  He appeared distant with a vacant stare.  His affect was sad and anxious.  His speech was coherent and relevant but he showed some psychomotor slowing.  There was some concreteness in his abstracting ability, and his judgment was poor.  He reported passive suicidal ideation and survivor guilt but denied any homicidal ideation.  He endorsed having hypervigilance and anhedonia.  He denied any delusions or hallucinations.  PTSD was diagnosed.  The examiner assigned a GAF score of 30, and opined that the Veteran's poor health and unstructured time had caused a marked deterioration in his condition, as had residual symptoms from his prostate cancer.  The examiner opined that the Veteran's condition had deteriorated despite his receiving outpatient treatment and medications including Fluoxetine and Trazodone.  The examiner opined that, solely as a result of his PTSD, the Veteran remained isolated, hypervigilant, irritable, easily angered, unable to work with others or supervisors, had great difficulty following orders, had become increasingly anxious and depressed, was passively suicidal, had poor concentration, was unable to follow simple instructions, and had very poor social functioning.  The examiner opined that the Veteran's PTSD prevented him from performing activities consistent with his work experience and prior education and training.

In a September 2011 opinion letter, the Veteran's treating VA social worker noted that he received treatment at two VA clinics.  She observed that he experiences severe psychiatric symptoms related to his diagnosis which affect his daily functioning.  She stated that he daily experiences arousal symptoms including irritability with increased anger, anxiety, and hypervigilance, and also experiences significant avoidance symptoms including emotional numbing and detachment.  She indicated that he also experiences sleep difficulties, nightmares, and intrusive memories of Vietnam regularly.  The treating social worker opined that the Veteran's symptoms are severe and have significantly impacted his relationships and quality of life.  She stated that he isolates and he feels unsafe in public, preferring to be alone in his basement away from family and friends.  She opined that his symptoms are chronic and his prognosis is that he will need continuous mental health treatment throughout his life.  She noted that the letter was written in support of the Veteran receiving maximum service connection ratings.

In a September 2011 Vet Center treatment summary letter, the Veteran's treating readjustment counseling therapist stated that the Veteran's concerns included chronic PTSD, medical problems, marital/family issues, and unemployability. The Veteran attended monthly group therapy and individual therapy sessions.  The therapist opined that the Veteran's "changes in his life for years" had contributed to the exacerbation of his PTSD symptomatology and deep depression.  The therapist repeated the symptoms cited in his previous letters in support of a 100 percent PTSD rating for the Veteran.  The therapist opined that the Veteran required continued therapy to address his concern.

The Veteran submitted a September 2011 statement from his wife largely similar to her November 2008 statement, describing his symptoms and the impact of his PTSD on their life together over the years.

VA, Vet Center and private treatment records from 1990 through 2011 reflect findings largely similar to those noted above.

At the September 2011 Travel Board hearing, the Veteran testified that he was not working, in part due to his PTSD symptoms.  He testified that he slept in a separate bed than his wife most of the time.  He testified that he had what VA experts had told him were passive suicidal thoughts.  He engaged in a lot of obsessive counting rituals, fifty times a day.  He testified that he attended church, but left early half the time because of a panic attack "because people are looking at me".  He testified that he was not involved in any social functions.  He occasionally had nightmares.  He testified that he spent most of his time isolated, watching television or reading.  He testified that he had driven himself to the hearing.  He testified that he had last worked two years earlier.  He testified that he goes to movies and restaurants very occasionally, though he has to sit in the back of the theater or located where he can "guard" the entire restaurant.  He testified that he double-checks to ensure that the house is locked up every night.  He testified that, though his four children all live within a half hour away from him, he went two years without seeing his son, and he had again not seen him for several months; he had seen his three daughters the previous week when they came over for dinner, though he ate alone in the basement.    

The Board finds that the Veteran, his wife, his treating VA, Vet Center and private mental health personnel, and VA examiners have reported symptoms associated with PTSD that reflect occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The symptoms have included passive suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant (as demonstrated by the transcript of the Travel Board hearing); near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene (as shown on January 2009 and April 2011 VA examinations); difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships (illustrated by his distant and strained relationships with his wife and children), throughout the appeal period.  

The Board finds no reason to question the credibility of the Veteran's accounts, particularly as they are entirely consistent with reports by his treating mental health personnel and VA examiners.  As the symptoms described meet the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted throughout the appeal period.

The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a 100 percent rating were manifest at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had total occupational and social impairment, due to such PTSD symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity; no such symptoms have been shown.  Consequently, the Board finds that criteria for a 100 percent rating are not met or approximated for any period of time under consideration.

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent.  The symptoms and level of impairment represented by the GAF scores of 30 to 50 reflect moderate to serious disability, not warranting a rating in excess of 70 percent.  The Board notes the GAF score of 30 on VA examinations; however, symptoms of a gravity consistent with such a score (such as behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or inability to function in almost all areas) have not been reported.

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the Board notes that a January 2009 rating decision awarded the Veteran a total rating based on individual unemployability (TDIU) from February 2007.  A July 2010 rating decision awarded the Veteran a 100 percent rating for chronic lymphocytic leukemia effective December 2009 and noted that entitlement to TDIU had become moot.  Therefore, the matter of entitlement to TDIU is moot.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Withdrawal and dismissal of claims

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In June 2008, the Veteran filed a substantive appeal that perfected his appeal in the matters of the ratings for residuals of prostate cancer and for erectile dysfunction.  In a June 2011 statement, the Veteran stated that he wished to withdraw his appeal in these matters and limit his appeal to the matter of the rating for PTSD.

As the Veteran has withdrawn his appeal in the matters, there remain no allegations of error of fact or law for appellate consideration in the matters of increased ratings for residuals of prostate cancer and for erectile dysfunction.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal in the matters must be dismissed.


ORDER

A 70 percent rating is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards.   

The appeals seeking increased ratings for residuals of prostate cancer and for erectile dysfunction are dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


